DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. CN201811071723.5 filed in China on 09/14/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in line 4, "an" should be read "and".  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 21-33 are directed to a method (i.e., process), claims 34-37 are directed to a system (machine/apparatus), and claims 38-40 are directed to a non-transitory computer-readable mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Claims 21, 34, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.  The claim recites obtaining data, mapping the data, displaying a plurality of layers, and displaying visualized node.
The limitations of claim 21 recite obtaining a data from a target application (data collection - insignificant extra-solution activity), mapping the data into a plurality of dimensions (Mental processes -observation, evaluation, judgment, opinion), displaying a plurality of layers corresponding to the plurality of dimensions (outputting the data - insignificant extra-solution activity), displaying based on a dimension associated with an object supported by the target application a visualized node corresponding to the object at the corresponding layer of the plurality of layers (outputting the data - insignificant extra-solution activity) as drafted in claim 21 , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “obtaining”, in the context of this claim encompasses the user manually collecting the data. Similarly, the limitation of mapping the data into dimensions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of displaying dimensions and a visualized node, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Independent claim 34 recites similar limitations as found in claim 21, and a similar analysis applies. Claim 34 includes the additional limitations of “An apparatus with a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic” However, these limitations appear to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
Independent claim 38 recites similar limitations as found in claim 21, and a similar analysis applies. Claim 38 includes the additional limitations of “A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor” These also appear to be a high level recitation of generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
Accordingly, the claims recite an abstract idea.


This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a processor to perform obtaining, mapping and displaying steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of obtaining data, mapping data and displaying dimensions and visualized node such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining, mapping and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims 21, 34, and 38 are not patent eligible.

Claims 22, 35, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claims 22, 35, and 39 depend on claims 21, 34 and 38 and they are further limiting the displaying steps in their limitation “displaying, based on a dependency relationship between supported objects at different dimensions of the plurality of dimensions, visualized nodes corresponding to the supported objects in an associative manner”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claims 22, 35 and 39 are not patent eligible. 

Claims 23, 36, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claims 23, 36, and 40 depend on claims 22, 35 and 38 and they are further limiting the displaying steps in their limitation “displaying the service layer at an upper layer; displaying the application layer at a middle layer; displaying the host layer at a lower layer; displaying at the service layer a visualized node corresponding to a supported object at the service dimension; displaying at the application layer a visualized node corresponding to a supported object at the application dimension; and displaying at the host layer a visualized node corresponding to a supported object at the host dimension”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claims 23, 36, and 40 are not patent eligible. 

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 24 depends on claim 22 and it is further limiting the displaying steps in its limitation “the supported objects corresponding to visualized nodes of adjacent layers of the plurality of layers having the dependency relationship.”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 24 is not patent eligible. 


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 25 depends on claim 22 and it is further limiting the displaying steps in its limitation “marking an association relationship link where visualized nodes are positioned, the association relationship link comprising a plurality of visualized nodes, and supported objects corresponding to adjacent visualized nodes having a dependency relationship.”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 25 is not patent eligible. 

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 26 depends on claim 25 and it is further limiting the displaying steps in its limitation “performing static marking on a link segment on the association relationship link when no data flows occur on the association relationship link; and performing corresponding dynamically-changing marking on a link segment on the association relationship link when a data flow occurs on the link segment”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 26 is not patent eligible. 

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 27 depends on claim 25 and it is further limiting the displaying steps in its limitation “adjusting, based on an amount of data flowing between the visualized nodes corresponding to the link segment, a display attribute of the connecting line corresponding to the link segment.” The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 27 is not patent eligible. 


claims 28 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claims 28 and 37 depend on claims 21 and 34 and they are further limiting the displaying steps in their limitations “the plurality of layers and the visualized node displayed in a three-dimensional form.”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claims 28 and 37 are not patent eligible. 

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 29 depends on claim 28 and it is further limiting the displaying steps in its limitation and it does not take the abstract idea from its limitation “adjusting, based on a received adjustment instruction, at least one of a display aspect and a scale ratio associated with one or both of a layer of the plurality of layers and the visualized node”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 29 is not patent eligible. 

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 30 depends on claim 21 and it is further limiting the displaying steps in its limitation “ the plurality of dimensions comprising at least one of a dimension of a request, an action, a service, an application, a process, a virtual machine, a container, and a host.”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 30 is not patent eligible. 

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 31 depends on claim 21 and it is further limiting the displaying steps in its limitation “displaying, via the visualized node, performance status information of the corresponding supported object.”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 31 is not patent eligible. 

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 32 depends on claim 31 and it is further limiting the displaying steps in its limitation “displaying a value of at least one performance status parameter of the corresponding supported object; and adjusting a display attribute of the visualized node, a value of the display attribute correlated to the value of the corresponding performance status parameter”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 32 is not patent eligible. 

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim 33 depends on claim 31 and it is further limiting the displaying steps in its limitation “the performance status information comprising at least one of: latest performance status information, performance status information in a historical period of time, and performance status information related to historical data generated by the target application.”. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 33 is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 30-34, 38 and 40 are rejected under 35 U.S.C. 102(a2) as being anticipated by Vidyadharan et al. (“Vidyadharan”, US 10756990 B1) hereinafter Vidyadharan.

Regarding claim 21, Vidyadharan teaches a method comprising: 
obtaining data from a target application ([Col.44 Lines 1-5] Fig. 1C Central monitoring system 110 collect data associated with a plurality of service layers in platform {target system is agents installed on load balancer, webserver, applications server, other monitoring tools are target application})([Col. 2 Lines 10-20] to collect data associated with a plurality of service layers in a network , wherein at least some of the data is TECHNICAL FIELD collected by a plurality of agents executing on a plurality of hosts within the network)([Col. 8 Lines 40-43 ] Fig. 1  collect information about system 100)(Fig. 7 Collect Data step 701); 
mapping the data into a plurality of dimensions ([Col. 7 Lines 43-49] As used herein, a “node” refers to any device, component, or system capable of being monitored, including load balancers, servers, ports, URLs, applications, processes, interfaces between applications or processes, containers, virtual machines, databases or data stores, network components, or other components illustrated in the figures.{Examiner interprets applications, processes, servers load balancers and others as dimensions})([Col. 3 Lines 37-50] Automatic discovery of new nodes, services, and/or applications may involve application of rules, templates, discovery templates, and mapping templates)(Fig. 1C, elements 160A-C, 170A-C, 175A-D are plurality of dimensions)([Col. 13 Lines 40-65] Fig. 1C diagram illustrating service layers associated with a computing infrastructure)([Col. 30 Lines 15-30] classifying is mapping, Tomcat Template, HTTPD Template)
displaying a plurality of layers corresponding to the plurality of dimensions (Fig. 1C, elements 160A-C are services on the Web Server layer, 170A-C are applications on the Application layer, 175A-D Containers are hosts on the host layer)(Fig. 4C User Interface); and 
displaying, based on a dimension associated with an object supported by the target application ([Col. 30 Lines 18-25] TomCat, Apache, HTTPD  are examples of objects)([Col. 31 Lines 25-40]  the newly discovered service/node might need to satisfy the set of rules included in one or more Discovery Templates to be classified according to that template,  the discovered node/service has to satisfy all of the rules mentioned in any of the templates of Discovery Template bucket to be added in the Hierarchy diagram)([Col. 30 Lines 24-40]){Examiner interprets satisfy predefined rules defined as object supported by the target application}{Examiner interprets this limitation based on the paragraph [0025] of the current application as defined service 1 or application 1 or application 2}, a visualized node ([Col. 6 Lines 18-21] facilitate visualization)(Fig. 1C elements 160A-C, 170A-C, and 175A-D are visualized nodes)(Fig. 4C User Interface) corresponding to the object at a corresponding layer of the plurality of layers ([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345){Examiner interprets elements such as 342, 343, 344  in Fig. 4C as visualized nodes in multiple layers}.


Regarding claim 30, Vidyadharan teaches the method of claim 21. 
Vidyadharan further teaches the plurality of dimensions comprising at least one of a dimension of a request, an action, a service, an application, a process, a virtual machine, a container, and a host ([Col. 7 Lines 43-49] As used herein, a “node” refers to any device, component, or system capable of being monitored, including load balancers, servers, ports, URLs, applications, processes, interfaces between applications or processes, containers, virtual machines, databases or data stores, network components, or other components illustrated in the figures.{Examiner interprets applications, processes, servers load balancers and others as dimensions}).

Regarding claim 31, Vidyadharan teaches the method of claim 21. 
Vidyadharan further teaches displaying, via the visualized node, performance status information of the corresponding supported object ([Col. 39 Lines 5-35] Fig. 4G CPU and Memory details)([Col. 37 Lines 50-65] Fig. 4E,  Fig. 4D, Health  Status 100%, Host Name)([Col. 44 Lines 64- Col.45 Lines 3] Fig. 7 central monitoring system 110 determines, based on the correlated data, that the customer relationship management application is causing high CPU utilization rates for web server 160A and web server 160B.)([Col. 39 Lines 35-45]Fig. 4G Dashboard Module CPU usage Trend, CPU usage trend, Memory Usage Trend, user interface 381 includes information about CPU, database, and memory usage trends for a particular application (e.g., application C), in a particular environment, and across all hosts on which that application executes.) ([Col. 13 Lines 40-65] Fig. 1C elements 160A-C are visualized nodes corresponding to service dimension, TOMCAT, APPACHE web servers are supported objects) (Fig. 4C); ([Col. 13 Lines 40-65] Fig. 1C elements 170A-C are visualized nodes corresponding to applications dimension, enterprise applications are supported objects in this layer) ([Col. 13 Lines 40-65] Fig. 1C elements 175A-D are visualized nodes corresponding to host dimension, virtual machine hypervisor type 1 or 2 are supported objects in host layer).

Regarding claim 32, Vidyadharan teaches the method of claim 31, 
Vidyadharan further teaches the displaying performance status information of the corresponding supported object comprising at least one of: 
displaying a value of at least one performance status parameter of the corresponding supported object ([Col. 39 Lines 5-35] Fig. 4G CPU and Memory details)([Col. 37 Lines 50-65] Fig. 4E,  Fig. 4D, Health  Status 100%, Host Name)([Col. 44 Lines 64- Col.45 Lines 3] Fig. 7 central monitoring system 110 determines, based on the correlated data, that the customer relationship management application is causing high CPU utilization rates for web server 160A and web server 160B.)([Col. 39 Lines 35-45]Fig. 4G Dashboard Module CPU usage Trend, CPU usage trend, Memory Usage Trend, user interface 381 includes information about CPU, database, and memory usage trends for a particular application (e.g., application C), in a particular environment, and across all hosts on which that application executes.) ([Col. 13 Lines 40-65] Fig. 1C elements 160A-C are visualized nodes corresponding to service dimension, TOMCAT, APPACHE web servers are supported objects) (Fig. 4C); ([Col. 13 Lines 40-65] Fig. 1C elements 170A-C are visualized nodes corresponding to applications dimension, enterprise applications are supported objects in this layer) ([Col. 13 Lines 40-65] Fig. 1C elements 175A-D are visualized nodes corresponding to host dimension, virtual machine hypervisor type 1 or 2 are supported objects in this layer). and 
adjusting a display attribute of the visualized node, a value of the display attribute correlated to the value of the corresponding performance status parameter ([Col. 45 Lines 4-9]  Fig. 7  step 704 central monitoring system 110 determines that adding a new web server (e.g., web server 160C) to platform 140A may address and/or reduce the high CPU utilization rates for web server 160A and web server 160B.).

Regarding claim 33, Vidyadharan teaches the method of claim 31. 
Vidyadharan further teaches the performance status information comprising at least one of: latest performance status information, performance status information in a historical period of time, and performance status information related to historical data generated by the target application ([Col. 39 Lines 5-35] Fig. 4G CPU and Memory details)([Col. 37 Lines 50-65] Fig. 4E,  Fig. 4D, Health  Status 100%, Host Name)([Col. 44 Lines 64- Col.45 Lines 3] Fig. 7 central monitoring system 110 determines, based on the correlated data, that the customer relationship management application is causing high CPU utilization rates for web server 160A and web server 160B.)([Col. 39 Lines 35-45]Fig. 4G Dashboard Module CPU usage Trend, CPU usage trend, Memory Usage Trend, user interface 381 includes information about CPU, database, and memory usage trends for a particular application (e.g., application C), in a particular environment, and across all hosts on which that application executes.).

Regarding claim 34, claim 34 can be rejected with the same reasoning as claim 21.
Regarding claim 38, claim 38 can be rejected with the same reasoning as claim 21.

Regarding claim 40, Vidyadharan teaches the non-transitory storage medium of claim 38. 
Vidyadharan further teaches the plurality of dimensions comprising a service dimension, an application dimension, and a host dimension, each of the plurality of dimensions corresponding to a service layer, an application layer, and a host layer ([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345){Examiner interprets web server in Fig. 4C as the service layer, application server in Fig 4C as application layer, and Container in Fig. 4c as host layer}{Examiner interprets web server nodes 342 as service dimensions, elements 343 as application dimensions, elements 344 as host dimensions}, respectively;  
and the displaying visualized nodes corresponding to the supported objects ([Col. 34 Lines 23-26] type 1 hypervisor, type 2 hypervisor are supported objects in host dimension) ([Col. 30 Lines 13-17] Tomcat, Apache are supported objects in service dimension ) in an associative manner (Fig 4C) comprises: 
displaying the service layer at an upper layer ([Col. 13 Lines 40-65] Fig. 1C element 192 is the service layer)(Fig. 4C)
displaying the application layer at a middle layer ([Col. 13 Lines 40-65] Fig. 1C element 193 is the application layer) (Fig. 4C)
displaying the host layer at a lower layer ([Col. 13 Lines 40-65] Fig. 1C element 194 is the host layer) (Fig. 4C)
displaying at the service layer a visualized node corresponding to a supported object at the service dimension ([Col. 13 Lines 40-65] Fig. 1C elements 160A-C are visualized nodes corresponding to service dimension, TOMCAT, APPACHE web servers are supported objects) (Fig. 4C); 
displaying at the application layer a visualized node corresponding to a supported object at the application dimension ([Col. 13 Lines 40-65] Fig. 1C elements 170A-C are visualized nodes corresponding to applications dimension, enterprise applications are supported objects in this layer) (Fig. 4C); and 2Docket No. 161095-024700 Preliminary Amendment 
displaying at the host layer a visualized node corresponding to a supported object at the host dimension ([Col. 13 Lines 40-65] Fig. 1C elements 175A-D are visualized nodes corresponding to host dimension, virtual machine hypervisor type 1 or 2 are supported objects in this layer) (Fig. 4C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 22-25, 35-36 and 39 are rejected under 35 U.S.C. 103 as being un-patentable over Vidyadharan et al. (“Vidyadharan”, US 10756990 B1) hereinafter Vidyadharan, in view of Basak (”Basak”, US20120072887A1) hereinafter Basak.

Regarding claim 22, Vidyadharan teaches the method of claim 21. 
Vidyadharan further teaches displaying, visualized nodes corresponding to the supported objects in an associative manner ([Col. 9 Lines 26-30] central monitoring system 110 may use information stored within data store 111 to determine the hierarchy of the nodes and/or components and systems included within each of platforms 140, and relationships between various such nodes, components, and systems)([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345){Examiner interprets visualized nodes 342 are in service dimension/service layer, and 343 nodes are in a second dimension/application layer, nodes 344 are in third dimension/host layer}{Examiner interprets associate manner as the connections between different layers in Fig. 4C and how each node is connected with other nodes in adjacent layer}.
Vidyadharan does not explicitly teach based on a dependency relationship between supported objects at different dimensions of the plurality of dimensions, however
Basak teaches based on a dependency relationship between supported objects at different dimensions of the plurality of dimensions ([0025] Fig. 2 The dependency between Module A3, web service 109, module B1, and databaseY 114 is represented by the arrows connecting those elements.){Web service 109 is a service dimension, Module B1 is an application dimension, database Y is a host dimension}([0043] Fig. 6 a dependency map 200 is displayed based on the directed graph.)([0034  to display information based on data received from the agents.])([0055] Fig. 8 The digraph data structure 800 may be formed by Manager 120 based on dependency data collected by Agents 112){Examiner interprets this limitation based on paragraph [0025] of the current application}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vidyadharan in view Basak in order to utilize the dependency between supported objects because it would help users to easily and quickly ascertain where a performance problem is occurring. 

Regarding claim 23, Vidyadharan and Basak teach the method of claim 22. 
Vidyadharan further teaches the plurality of dimensions comprising a service dimension, an application dimension, and a host dimension, each of the plurality of dimensions corresponding to a service layer, an application layer, and a host layer ([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345){Examiner interprets web server in Fig. 4C as the service layer, application server in Fig 4C as application layer, and Container in Fig. 4c as host layer}{Examiner interprets web server nodes 342 as service dimensions, elements 343 as application dimensions, elements 344 as host dimensions}, respectively;  
and the displaying visualized nodes corresponding to the supported objects ([Col. 34 Lines 23-26] type 1 hypervisor, type 2 hypervisor are supported objects in host dimension) ([Col. 30 Lines 13-17] Tomcat, Apache are supported objects in service dimension ) in an associative manner (Fig 4C) comprises: 
displaying the service layer at an upper layer ([Col. 13 Lines 40-65] Fig. 1C element 192 is the service layer)(Fig. 4C)
displaying the application layer at a middle layer ([Col. 13 Lines 40-65] Fig. 1C element 193 is the application layer) (Fig. 4C)
displaying the host layer at a lower layer ([Col. 13 Lines 40-65] Fig. 1C element 194 is the host layer) (Fig. 4C)
displaying at the service layer a visualized node corresponding to a supported object at the service dimension ([Col. 13 Lines 40-65] Fig. 1C elements 160A-C are visualized nodes corresponding to service dimension, TOMCAT, APPACHE web servers are supported objects) (Fig. 4C); 
displaying at the application layer a visualized node corresponding to a supported object at the application dimension ([Col. 13 Lines 40-65] Fig. 1C elements 170A-C are visualized nodes corresponding to applications dimension, enterprise applications are supported objects in this layer) (Fig. 4C); and 2Docket No. 161095-024700 Preliminary Amendment 
displaying at the host layer a visualized node corresponding to a supported object at the host dimension ([Col. 13 Lines 40-65] Fig. 1C elements 175A-D are visualized nodes corresponding to host dimension, virtual machine hypervisor type 1 or 2 are supported objects in this layer) (Fig. 4C).

Regarding claim 24, Vidyadharan and Basak teach the method of claim 22. 
Vidyadharan further teaches corresponding to visualized nodes of adjacent layers of the plurality of layers ([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345){Nodes in WebServer layers depend on nodes in the application Server Layer, and nodes in the application server layer depend on nodes in the Container layer}.
Vidyadharan does not explicitly teach the supported objects having the dependency relationship, however
Basak teaches the supported objects having the dependency relationship ([0025] Fig. 2 The dependency between Module A3, web service 109, module B1, and databaseY 114 is represented by the arrows connecting those elements.){Web service 109 is a service dimension, Module B1 is an application dimension, database Y is a host dimension}([0043] Fig. 6 a dependency map 200 is displayed based on the directed graph.){Examiner interprets this limitation based on paragraph [0025] of the current application}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vidyadharan in view Basak in order to utilize the dependency between supported objects because it would help users to easily and quickly ascertain where a performance problem is occurring. 

Regarding claim 25, Vidyadharan and Basak teach the method of claim 22.  
Vidyadharan further teaches the displaying visualized nodes corresponding to the supported objects in an associative manner ([Col. 9 Lines 26-30] central monitoring system 110 may use information stored within data store 111 to determine the hierarchy of the nodes and/or components and systems included within each of platforms 140, and relationships between various such nodes, components, and systems)([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345){Examiner interprets visualized nodes 342 are in service dimension/service layer, and 343 nodes are in a second dimension/application layer, nodes 344 are in third dimension/host layer} comprising: 
marking an association relationship link where visualized nodes are positioned, the association relationship link comprising a plurality of visualized nodes ([Col. 35 Lines 62- Col. 36 Lines 10] Fig. 4A  Connection display elements 314 represent communications between various applications, and may also be illustrated with colors indicating the status of the underlying connection.)([Col. 38 Lines 58-68, Col 39 Lines 1-3] Fig. 4E, Fig. 4F The individual connections between application display element 312A and application display element 312B shown within user interface 371 may be color-coded to indicate the status of the individual communications paths illustrated.)([Col. 38 Lines 30-36] The communication paths may be illustrated with green, yellow, and red to indicate available, partially available, and unavailable paths, respectively. Paths in standby mode, in maintenance mode, or not yet brought online might each be represented with a different color.), and 
supported objects corresponding to adjacent visualized nodes having a dependency relationship ([Col. 37 Lines 5-25] Fig. 4C Web server nodes 342 route requests to three application server nodes 343, which include a number of container nodes 344, which each access context node 345) ([Col. 35 Lines 62- Col. 36 Lines 10] Fig. 4A  Connection display elements 314 represent communications between various applications, and may also be illustrated with colors indicating the status of the underlying connection.)([Col. 38 Lines 58-68, Col 39 Lines 1-3] Fig. 4E, Fig. 4F The individual connections between application display element 312A and application display element 312B shown within user interface 371 may be color-coded to indicate the status of the individual communications paths illustrated.)([Col. 38 Lines 30-36] The communication paths may be illustrated with green, yellow, and red to indicate available, partially available, and unavailable paths, respectively. Paths in standby mode, in maintenance mode, or not yet brought online might each be represented with a different color.).

Regarding claim 35, claim 35 can be rejected with the same reasoning as claim 22.
Regarding claim 36, claim 36 can be rejected with the same reasoning as claim 23.
Regarding claim 39, claim 39 can be rejected with the same reasoning as claim 22.


Claims 26-27 are rejected under 35 U.S.C. 103 as being un-patentable over Vidyadharan et al. (“Vidyadharan”, US 10756990 B1) hereinafter Vidyadharan, and Basak (”Basak”, US20120072887A1) hereinafter Basak, in view of Edwards et al. (”Edwards”, US 20120127882 A1) hereinafter Edwards.
 
Regarding claim 26, Vidyadharan and Basak teaches the method of claim 25.
Vidyadharan further teaches performing static marking on a link segment on the association relationship link when no data flows occur on the association relationship link ([Col. 38 Lines 21-36] Fig. 4E The communication paths may be illustrated with green, yellow, and red to indicate available, partially available, and unavailable paths, respectively. Paths in standby mode, in maintenance mode, or not yet brought online might each be represented with a different color){Examiner interprets static marking on the link as colored in one of the three colors green, yellow and red to indicate the link is not available {no data flow}}; and 
Vidyadharan and Basak do not explicitly teach performing corresponding dynamically-changing marking on a link segment on the association relationship link when a data flow occurs on the link segment, however
Edwards teaches performing corresponding dynamically-changing marking on a link segment on the association relationship link when a data flow occurs on the link segment ([0301] Fig. 42B Path 4204 e may change color, such as from yellow to red, indicating the link is in severe trouble or congested.)([0259] Fig. 29  if communications on a node segment is determined to be normal, then a solid line, such as line 2908 may be displayed on the schematic. If the network performance information indicates that a node segment bandwidth is being utilized to either full or over-capacity, then the node segment may be highlighted, such as node segment 2910 using a thicker line than other node segments that are operating normally, Alternatively, color coding, flashing, or other graphical representations may be utilized to indicate high traffic volume)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vidyadharan and Basak in view of Edwards in order to perform dynamic changing marking on the communication path because it would help to assist monitoring performance of the network paths and diagnosing connectivity issue and help managing the real time traffic across different communication paths. 


Regarding claim 27, Vidyadharan and Basak teach the method of claim 25.
Vidyadharan further teaches a link segment on the association relationship link represented as a connecting line between the visualized nodes ([Col. 35 Lines 62- Col. 36 Lines 10] Fig. 4A  Connection display elements 314 represent communications between various applications, and may also be illustrated with colors indicating the status of the underlying connection.)([Col. 38 Lines 58-68, Col 39 Lines 1-3] Fig. 4E, Fig. 4F The individual connections between application display element 312A and application display element 312B shown within user interface 371 may be color-coded to indicate the status of the individual communications paths illustrated.);
Vidyadharan and Basak do not explicitly teach adjusting, based on an amount of data flowing between the visualized nodes corresponding to the link segment, a display attribute of the connecting line corresponding to the link segment, however
Edwards teaches adjusting, based on an amount of data flowing between the visualized nodes corresponding to the link segment, a display attribute of the connecting line corresponding to the link segment ([0301] Fig. 42B Path 4204 e may change color, such as from yellow to red, indicating the link is in severe trouble or congested.)([0259] Fig. 29  if communications on a node segment is determined to be normal, then a solid line, such as line 2908 may be displayed on the schematic. If the network performance information indicates that a node segment bandwidth is being utilized to either full or over-capacity, then the node segment may be highlighted, such as node segment 2910 using a thicker line than other node segments that are operating normally, Alternatively, color coding, flashing, or other graphical representations may be utilized to indicate high traffic volume)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vidyadharan and Basak in view of Edwards in order to perform dynamic changing marking on the communication path because it would help to assist monitoring performance of the network paths and diagnosing connectivity issue and help managing the real time traffic across different communication paths. 

Claim 28 and 37 are rejected under 35 U.S.C. 103 as being un-patentable over Vidyadharan et al. (“Vidyadharan”, US 10756990 B1) hereinafter Vidyadharan, in view of Henry et al. (”Henry”, US 20110206053 A1) hereinafter Henry.

Regarding claim 28, Vidyadharan teaches the method of claim 21, 
Vidyadharan does not explicitly teach the plurality of layers and the visualized node displayed in a three-dimensional form, however
Henry teaches the plurality of layers and the visualized node displayed in a three-dimensional form ([0012] each layer includes one or more units of nodes, each unit includes a local 2×2×2 cubic network with two nodes per side in each of three dimensions x, y and z, and each node is logically located within the cubic network using a three-dimensional address {x,y,z} ranging from {0,0,0} to {1,1,1}, where the three-dimensional address logically locating)([0063] Fig. 6,  2×4×4 unit of a hierarchical 3-D network. T)([0037] each unit of a layer in the hierarchical structure has eight fully connected nodes in a 2×2×2 arrangement, which can be visualized as a cubic network with two nodes per side in each of three dimensions)([0049-0050]  network topology 100 of FIG. 1. FIG. 3 illustrates three layers 310-312 of nodes including switch nodes (e.g., switch nodes 108) in layers 310, 311 and computational nodes (e.g., computational nodes 104) in layer 312 of the example hierarchical 3-D network 300)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vidyadharan in view of Henry in order to have three dimensional forms of network layers and nodes because it would present the network elements in less complex ways which would improve efficiency when searching and spotting network performance issues utilizing three dimensions form. 

Regarding claim 37, claim 37 can be rejected with the same reasoning as claim 28.

Claim 29 is rejected under 35 U.S.C. 103 as being un-patentable over Vidyadharan et al. (“Vidyadharan”, US 10756990 B1) hereinafter Vidyadharan, and Henry et al. (”Henry”, US 20110206053 A1) hereinafter Henry, in view of Haraszti (“Haraszti”, US 20140365647 A1) hereinafter Haraszti.

Regarding claim 29, Vidyadharan and Henry teach the method of claim 28.
Vidyadharan and Henry do not explicitly teach adjusting, based on a received adjustment instruction, at least one of a display aspect and a scale ratio associated with one or both of a layer of the plurality of layers and the visualized node, however
Haraszti teaches adjusting, based on a received adjustment instruction, at least one of a display aspect and a scale ratio associated with one or both of a layer of the plurality of layers and the visualized node ([0021] Fig. 2 step 204, Method 200 receives a request to provide a different level of network detail in a particular portion (or area) of the network environment at 204. This request may be received from a user (e.g., via a browser application interface) or from another device or system)([0023] Fig. 2 A server decides what details to display on a network map based on the received zoom level information, zoom level.)([0031] width/height){Examiner interprets zoom level as scale ratio, height/width as display aspect based on the paragraph [0028] of the current application}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vidyadharan and Henry in view of Haraszti in order to zoom in or out of network layers or network nodes because it would provide support visualization of different parts of network environments and present visually to users any identified performance problems in certain areas of the big network.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444